United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS ADMINISTRATION, Asheville, NC, )
Employer
)
_________________________________________
)
R.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-390
Issued: December 28, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 7, 2010 appellant filed a timely appeal from the September 3, 2010 Office
of Workers’ Compensation Programs’ (OWCP) decision, which found that his eye condition was
not causally related to the accepted employment injury.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained a right eye condition as a consequence of his
accepted employment conditions.

1

The record also contains a September 3, 2010 decision, denying appellant’s claim for additional impairment to
the larynx. Appellant did not appeal from this decision.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 15, 1993 appellant, then a 57-year-old staff surgeon, filed an occupational
disease claim alleging that his workplace exposure to staph endocarditis caused his prosthetic
valve endocarditis. He stopped work on September 3, 1992.3 OWCP accepted appellant’s claim
for endocarditis valve, unspecified; depressive disorder; congestive heart failure; impotence of
organic origin; acute cerebrovascular disease; degenerative diseases of the basal ganglia; chronic
obstructive asthma; adhesive capsulitis of the left shoulder; closed fracture of the ribs (right) and
closed fracture of the right clavicle.4 Appellant was hospitalized on several occasions, the most
recent in June 2010. He received wage-loss compensation benefits.5
On October 25, 2005 appellant presented to an emergency room after falling down five to
six steps at home. In a November 17, 2005 report, Dr. Walter A. Brzezinski, a Board-certified
internist, noted that appellant’s problems began with mitral valve disease complicated by staph
endocarditis. He noted that appellant’s heart disease had been complicated by factors such as
numerous embolic events including cerebrovascular accidents (CVA). Dr. Brzezinski opined
that the numerous CVA’s caused dementia and basal ganglia infarcts that left him with a
Parkinsonian like illness. He stated that appellant’s hospitalization was precipitated by loss of
balance caused by his dementia and Parkinsonism which were a direct result of his longstanding
mitral valve disease. In a November 21, 2005 discharge summary, Dr. Brzezinski noted that
appellant sustained injuries in his fall that included a subdural hematoma, left temporal
confusion, right subarachnoid hemorrhage, right maxillary sinus fracture and right orbital wall
fracture. Following appellant’s fall, OWCP accepted the claim for Parkinsonism secondary to
multiple infarcts, closed skull fracture and subdural hematoma.
On February 8, 2006 Dr. Brzezinski advised that appellant was seeing an ophthalmologist
for the blow-out fracture of his right eye as he had some decline in his vision. On September 27,
2007 Dr. Elizabeth Sharpe, a Board-certified ophthalmologist and treating physician, diagnosed
optic atrophy in the right eye secondary to trauma from his fall. She noted that in October 2005,
appellant had a stroke caused by his first injury and fell down a flight of stairs onto the sidewalk
sustaining a head injury.
In a letter dated December 8, 2008, appellant’s attorney requested that OWCP accept
optic atrophy in the right eye and requested a schedule award for complete loss of vision in the
right eye and any impairment to the left eye. He indicated that appellant was legally blind in the
right eye secondary to his work-related fall and resulting subdural hematoma. In an
accompanying December 2, 2008 report, Dr. Sharpe diagnosed ischemic optic atrophy in the
right eye. She explained that appellant became legally blind in the right eye secondary to the
optic atrophy which was “subsequent to his fall and subdural hematoma.” Dr. Sharpe provided
documentation and explained that legal blindness could be seen in his Humphrey visual field and
3

Appellant subsequently retired on disability on February 18, 1994.

4

Appellant has nonwork conditions including dyspnea, aphasia, dysphagia, severe bladder dysfunction and an
eye condition.
5

Appellant also received schedule awards to include: 15 percent bilateral lungs, 50 percent left arm, 51 percent
larynx, 40 percent left leg, 57 percent sexual function, 21 percent right leg, 33 percent right arm.

2

the optic atrophy was demonstrated on ocular coherence tomography. She opined that there was
“a direct link and connection from his subdural hematoma to his legal blindness.” Dr. Sharpe
advised that the “blindness in his right eye has subsequently caused him to lose depth perception,
which in the future may put him at increased risk for falls. The legal blindness also limits his
ability to read for sustained periods of time as it puts extra strain on his better eye.”
In a January 9, 2009 letter, OWCP informed appellant’s attorney of the evidence needed
to support the claim. In a letter dated February 5, 2009, appellant’s attorney noted that numerous
conditions were work related and reiterated that appellant’s claim should be expanded to include
the right eye condition. He repeated his request to expand acceptance of appellant’s claim on
April 7, 2009. On May 14, 2009 OWCP advised appellant’s attorney that the file was being
reviewed by OWCP’s medical adviser. On June 12, 2009 it advised the attorney that a decision
on acceptance of an eye condition would not be addressed until appellant’s claim for a schedule
award for another condition was resolved. On January 27, 2010 counsel again requested
expansion of the claim for an eye condition.
In a May 4, 2010 decision, OWCP’s hearing representative directed further development
of the claim.6 Regarding the blindness in the right eye, she directed OWCP to refer the file to
OWCP’s medical adviser to address whether appellant’s right eye blindness was related to the
subdural hematoma.7 If additional information was needed, OWCP should send the statement of
accepted facts to Dr. Sharpe and request a reasoned medical report explaining how the subdural
hematoma caused or contributed to appellant’s blindness in the right eye.
On June 22, 2010 OWCP referred the case to OWCP’s medical adviser. In a June 23,
2010 report, the medical adviser noted that appellant’s diagnosis of optic atrophy on the right
with blindness secondary to a remote subdural hematoma after a fall down a flight of stairs
seemed “speculative” and “unlikely” in the absence of an actual skull fracture. Furthermore, it
was unlikely that involvement of the bony optic canal with injury to the optic nerve occurred.
In a letter dated June 28, 2010, OWCP provided Dr. Sharpe with a copy of OWCP’s
medical adviser’s report and requested her opinion on causal relationship. In a July 9, 2010
report, Dr. Sharpe noted first treating appellant in 1997 and most recently examining him on
April 14, 2010. She diagnosed ischemic optic atrophy in the right eye. Dr. Sharpe opined that
he became legally blind in the right eye secondary to the optic atrophy which was subsequent to
his fall and subdural hematoma. She referred to the test results in appellant’s Humphrey visual
field and explained that the optic atrophy was demonstrated on ocular coherence tomography.
Dr. Sharpe advised that there was a direct link and connection from his subdural hematoma to his
legal blindness. Furthermore, she explained that the blindness in his right eye caused him to lose
depth perception, which placed him at risk for falls. Dr. Sharpe also advised that the legal
blindness limited his ability to read for sustained periods of time as it placed extra strain on his
better eye.
6

The hearing was requested following issuance of a January 29, 2010 OWCP decision denying an additional
schedule award for the larynx.
7

The hearing representative noted that appellant was too ill to attend a second opinion examination.

3

In an August 11, 2010 report, OWCP’s medical adviser reviewed Dr. Sharpe’s July 9,
2010 report and opined that it was “speculative” and not a rationalized opinion. He advised that
the blindness and fall/subdural hematoma were not causally related.
By decision dated September 3, 2010, OWCP denied appellant’s claim. It found the
medical evidence of record insufficient to establish that appellant sustained an eye condition
causally related to his accepted July 3, 1992 employment injuries.
LEGAL PRECEDENT
To establish a causal relationship between the condition as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence based on a complete medical and factual background, supporting such a causal
relationship.8 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.9 Rationalized medical evidence
is evidence which includes a physician’s rationalized medical opinion on the issue of whether
there is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.10 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.11
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of her duty.12 It is an accepted principle of workers’
compensation law that when the primary injury is shown to have arisen out of and in the course
of employment, every natural consequence that flows from the injury is deemed to arise out of
the employment, unless it is the result of an independent, intervening cause attributable to the
employee’s own intentional conduct.13
Section 8123(a), in pertinent part, provides that, if there is a disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.14
8

Id.

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

Leslie C. Moore, 52 ECAB 132 (2000).

11

Ernest St. Pierre, 51 ECAB 623 (2000).

12

5 U.S.C. § 8102(a).

13

Albert F. Ranieri, 55 ECAB 598 (2004).

14

5 U.S.C. § 8123(a).

4

ANALYSIS
The Board finds that there is an unresolved conflict in the medical evidence. Appellant’s
treating physician, Dr. Sharpe, a Board-certified ophthalmologist, and treating physician, opined
that there was “a direct link and connection from his subdural hematoma to his legal blindness.”
An OWCP medical adviser opined that appellant’s diagnosis of optic atrophy on the right with
blindness secondary to a remote subdural hematoma after a fall down a flight of stairs seemed
speculative and unlikely in the absence of an actual skull fracture.
A conflict exists between Dr. Sharpe and OWCP’s medical adviser which requires the
case be referred to an impartial medical examiner. OWCP regulations state that, if a conflict
exists between the medical opinion of the employee’s physician and the medical opinion of
either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.15 The Board will set aside OWCP’s September 3, 2010 decision and remand the case to
OWCP for referral to an impartial medical examiner to resolve the conflict on the issue of
whether appellant’s right eye condition was caused or aggravated by any of employment-related
conditions, or the October 25, 2005 fall.16 Following such further development as may be
deemed necessary, OWCP shall issue an appropriate final decision on whether appellant
sustained a right eye condition as a consequence of his accepted employment injuries.
CONCLUSION
The Board finds that this case is not in posture for decision.

15

20 C.F.R. § 10. 321(b). See also R.H., 59 ECAB 382 (2008).

16

The hearing representative’s May 4, 2010 decision indicated that, at that time, appellant was too ill to attend a
second opinion examination. If appellant’s current health status precludes him from attending an impartial medical
examination, OWCP shall forward the complete medical record and a statement of accepted facts to the impartial
medical examiner for review and a reasoned opinion on the cause of appellant’s right eye condition.

5

ORDER
IT IS HEREBY ORDERED THAT the September 3, 2010 decision of the Office of
Workers’ Compensation Programs be set aside and remanded.
Issued: December 28, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

